 

Exhibit 10.19

 

FORM OF STOCKHOLDER LOCKUP AGREEMENT

 

This Stockholder Lockup Agreement (this “Agreement”) is made and entered into as
of November 15, 2018, by and between Waitr Holdings Inc., a Delaware corporation
f/k/a Landcadia Holdings, Inc. (“Landcadia”), and the Person set forth on the
signature pages and Exhibit A hereto (“Stockholder”). Each capitalized term
used, but not otherwise defined, herein has the respective meaning ascribed to
such term in the Agreement and Plan of Merger (the “Merger Agreement”), dated as
of May 16, 2018, by and among Landcadia, Waitr Inc. f/k/a Landcadia Merger Sub,
Inc. and Waitr Incorporated.

 

WHEREAS, Landcadia has agreed to issue and deliver to the Waitr Stockholders,
Waitr Warrant Holders and certain In-the-Money-Vested Option Holders, among
other things, an aggregate of Twenty-Two Million Eight Hundred Thirty-One
Thousand Six Hundred Ninety-Seven (22,831,697) shares of Landcadia Common Stock
in consideration for the consummation of the transactions contemplated by the
Merger Agreement of which Stockholder is entitled to receive the number shares
(the “Shares”) set forth opposite such Stockholder’s name on Exhibit A hereto;
and

 

WHEREAS, the execution and delivery of this Agreement by each recipient of
Shares is a condition precedent to the obligations of Landcadia to consummate
the transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the transactions contemplated by the Merger
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Stockholder and Landcadia hereby
agree as follows:

 

1.          Stockholder hereby acknowledges and agrees that, during the period
beginning on the date hereof and ending upon the expiration of the Lockup
Period, Stockholder shall not:

 

(a)          sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to, any portion of the Shares;

 

(b)          enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of any of the
Shares, whether any such transaction is to be settled by delivery of Shares or
such other securities, in cash or otherwise; or

 

(c)          publicly announce any intention to effect any transaction specified
in clause (a) or (b).

 

As used herein, the term “Lockup Period” means one (1) year after the date of
the Closing or earlier if, subsequent to the Closing, (i) the last sale price of
Landcadia Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any twenty (20) trading days within any thirty- (30) trading day period
commencing at least one hundred fifty (150) days after the Closing or (ii)
Landcadia consummates a subsequent liquidation, merger, stock exchange or other
similar transaction that results in all of Landcadia’s stockholders having the
right to exchange their shares of common stock for cash, securities or other
property.

 

 

 

 

2.          Notwithstanding the provisions of paragraph 1 above, Stockholder may
transfer any of the Shares:

 

(a)          if the Stockholder is an entity, to any of Stockholder’s officers
or directors or any affiliates or family members of any of Stockholder’s
officers or directors,

 

(b)          if the Stockholder is an individual,

 

(i)          by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization;

 

(ii)         by virtue of laws of descent and distribution upon death of the
individual;

 

(iii)        pursuant to a qualified domestic relations order;

 

(c)          by virtue of the laws of the state of Delaware; or

 

(d)          in the event of the Landcadia’s completion of a liquidation,
merger, stock exchange or other similar transaction that results in all of the
Landcadia’s stockholders having the right to exchange their shares of Landcadia
Common Stock for cash, securities or other property.

 

provided, however, that in the case of clauses (a) and (b), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

3.          Stockholder hereby represents and warrants to Landcadia that such
Stockholder has full power and authority to enter into this Agreement.

 

4.          Landcadia shall cause each of the certificates evidencing the Shares
to be legended with the applicable transfer restrictions. Stockholder agrees and
consents to the entry of stop transfer instructions with transfer agent and
registrar against the transfer of the Shares, except in compliance with this
Agreement, and Landcadia and its transfer agent are hereby authorized to decline
to make any transfer of securities if such transfer would constitute a violation
or breach of this Agreement.

 

5.          This Agreement constitutes the entire agreement among the parties
hereto and supersedes all prior understandings, agreements, or representations
by or among the parties hereto, written or oral, to the extent they relate in
any way to the subject matter hereof.

 

6.          This Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors and permitted assigns.

 

 2 

 

 

7.          This Agreement and any claim, controversy or dispute arising out of
or related to this Agreement or the interpretation and enforcement of the rights
and duties of the parties, whether arising in law or equity, whether in
contract, tort, under statute or otherwise, shall be governed by and construed
in accordance with the domestic Laws of the State of Delaware (including in
respect of the statute of limitations or other limitations period applicable to
any such claim, controversy or dispute), without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

 

8.          All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) when sent by facsimile, on the date of transmission to
such recipient, (c) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (d) four (4) Business
Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the address or facsimile
number indicated on the books and records of Landcadia or such other address as
a party shall subsequently provide.

 

9.          No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto and
approved in writing by the Audit Committee of the Board of Directors of
Landcadia. No waiver by any party hereto of any provision of this Agreement or
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the party making such waiver and, in the case of Landcadia,
approved in writing by the Audit Committee of the Board of Directors of
Landcadia nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

10.         Each of the parties hereto hereby acknowledges and agrees that
irreparable damage would occur if any of the provisions of this Agreement are
not performed in accordance with their specific terms and in the event of breach
of this Agreement by a party hereto, the non-breaching party would not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which the non-breaching party may be
entitled, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

 

11.         If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

 

 3 

 

 

12.         This Agreement may be executed in one or more counterparts
(including by means of electronic mail or facsimile), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. The
parties hereto agree that the delivery of this Agreement may be effected by
means of an exchange of facsimile signatures or other electronic delivery.

 

[Signature page follows.]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Lockup
Agreement on the date first above written.

 

  WAITR HOLDINGS Inc.       By:       Name: Chris Meaux     Title: Chief
Executive Officer       STOCKHOLDER       By:       Name:     Title:

 

[Signature Page to Stockholder Lockup Agreement]

 

 

 